DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a system comprising an airship, an energy collection system, a power transmission system, classified in B64B1/02.
II. Claims 2-9, drawn to airship system comprising an energy collection system, classified in B64B1/58.
III. Claims 10-21, 26, drawn to a power transmission system, classified in H02J50/30.
IV. Claims 22-25, 27-28, drawn to an energy collection system, classified in H02S40/38.
Inventions I, II, III, and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I does not overlap in scope and is not an obvious variant to subcombination II, because subcombination I requires a specific type of a power transmission system that includes a plurality of power transmission lasers, a beam control system for the plurality of power transmission lasers, and controlling the plurality of power transmission lasers to transmit power to the airship; wherein the laser beams of the plurality of the plurality of power transmission lasers overlap to achieve a substantially uniform irradiance level and power distribution spatial profile at the plurality of photovoltaic cells of the airship- this is not required in subcombination II. Subcombination II, on the other hand, does not positively claim and/or positively require a power transmission system (such as provided in subcombination I) and only broadly requires the photovoltaic cells to transmit laser beam to 
Subcombination I is different from subcombination III, because Subcombination I’s system requires an airship with its associated features, an energy collection system with its associated features, and a broad recitation of a power transmission system. Subcombination III, however, is directed to a specific type of power transmission system that does not require the specific features of subcombination I’s airship, an energy collection system, and only requires a more detailed type of power transmission system that has a plurality of power transmission lasers that are solid state lasers, fiber lasers having a wavelength of between 1020 nm and 1100 nm, laser diodes, IR lasers, and the power transmission system being air-based, ground-based, and sea-based. 
Subcombination I is different from subcombination IV, because Subcombination I’s system requires an airship with its associated features, an energy collection system with its associated features, and a power transmission system. Subcombination IV, however, does not require an airship (and its associated features), the specific features of the energy collection of system of subcombination I and the specific type of power transmission system in Subcombination I. Subcombination IV is solely directed towards different types of energy collection systems use a plurality of photovoltaic cells, a plurality of thermos-electrical cells, a plurality of pyroelectrical cells, a plurality of photothermal cells, and a plurality of optical rectennas.  
Subcombination II does not overlap in scope and is not an obvious variant to subcombinations III, and IV because subcombination II is directed towards features of an airship (outer casing, energy storage system, energy distribution and control system), and specific features of an energy collection system (control link components are retroreflectors, insulation layer, laser tolerant layer, infrared PV cells) whereas subcombination III is directed towards specific features of a power transmission not positively claimed in subcombination II and does not require the specific features of an airship and 
Subcombinations III does not overlap in scope and is not an obvious variant to subcombination IV because Subcombination III is directed towards specific features of a power transmission system while subcombination IV is directed towards different types of an energy collection system not required by subcombination III. 
Subcombination I has a separate utility from subcombination II of achieving a uniform irradiance level and power distribution profile at the PV cells. Subcombination I has a separate utility from Subcombination III of having an energy distribution and control system, an energy collection system  with a laser intolerant layer an insulation layer, and one or more retroreflectors . Subcombination I has a separate utility from subcombination IV of being utilized in airships and achieving a uniform irradiance level and power distribution profile.
Subcombination III has a separate utility from Subcombinations I, II, and IV of an air-based, ground-based, and sea-based remote power transmission system having solid state lasers, fiber lasers having a wavelength between 1020 nm and 1100, and/or laser diodes.
Subcombination IV has separate utility from subcombinations I, II, and III in that it does not require an airship and only collects energy from different types of cells and optical rectennas.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(i) the inventions have acquired a separate status in the art in view of their different classification;
(ii) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(iii) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(iv) the prior art applicable to one invention would not likely be applicable to another invention; and
(v) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
6.	Should the applicants elect Invention IV, the applicants are also required to elect a species.
Invention IV contains claims directed to the following patentably distinct species:
(i) Species I: energy collection system comprising a plurality of photovoltaic cells arranged in array and electrically coupled to an energy storage system (Claim 22).
(ii) Species II: energy collection system comprising a plurality of thermo-electrical cells arranged in an array and electrically coupled to an energy storage system (Claim 23).
(iii) Species III: energy collection system comprising a plurality of pyro-electrical cells arranged in an array and electrically coupled to an energy storage system (Claim 24).
(IV) Species IV: energy collection system comprising a plurality of photothermal cells arranged in an array and electrically coupled to an energy storage system (Claim 27).
(V)	Species V: energy collection system comprising a plurality of optical rectennas arranged in an array and electrically coupled to an energy storage system (Claim 28).
7. 		The species are independent or distinct because each claim recites different types of energy collection elements that are not obvious variants of each other based on the current record.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.